UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4894



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHARI JIBRI ANDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-01-95)


Submitted:   May 28, 2002                  Decided:   June 11, 2002


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey B. Welty, POYNER & SPRUILL, L.L.P., Raleigh, North
Carolina, for Appellant.      Anna Mills Wagoner, United States
Attorney, Robert A.J. Lang, Assistant United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Johari Jibri Anderson appeals the district court’s order

convicting him of being a felon in possession of a firearm in

violation of 18 U.S.C.A. § 922(g)(1) (West 2000), after denying his

motion to suppress evidence. He claims that his encounter with the

police constituted a seizure for purposes of the Fourth Amendment

that was unsupported by reasonable suspicion and exceeded the scope

of the apartment tenant’s consent to search the apartment in which

Anderson was present. We have reviewed the record and the district

court’s opinion and find no reversible error.             Accordingly, we

affirm on the reasoning of the district court.           See United States

v. Anderson, No. CR-01-95 (M.D.N.C. June 20 and November 19, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2